14 A.3d 748 (2011)
205 N.J. 233
In the Matter of Neil L. GROSS, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1100 September Term 2010, 067597
Supreme Court of New Jersey.
March 30, 2011.

ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20-11(e) on the petition by NEIL L. GROSS of FLANDERS, who was admitted to the bar of this State in 1994, seeking reinstatement to the practice of law and the lifting of restraints on his attorney accounts;
And the Office of Attorney Ethics having interposed no objection to the relief sought;
And good cause appearing;
It is ORDERED that NEIL L. GROSS is reinstated to the practice of law, effective immediately; and it is further


*749 ORDERED that the portion of the Order of the Court filed February 28, 2011, that restrained respondent's attorney accounts from disbursement is hereby vacated, and respondent shall disburse the funds at issue in Docket Nos. XIV-2010-0612E and XIV-2010-0666E forthwith, and shall submit proof thereof to the Office of Attorney Ethics within fourteen days after the filing date of this Order.